        Case 2:21-cv-00035-AKK Document 9 Filed 02/26/21 Page 1 of 1                FILED
                                                                           2021 Feb-26 PM 03:04
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


                 UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

ODETHEA NICHOLS,                         )
                                         )
      Plaintiff,                         )
v.                                       )
                                              Civil Action Number
                                         )
                                              2:21-cv-00035-AKK
PUBLIX SUPER MARKETS, INC.,              )
                                         )
      Defendant.                         )
                                         )


                               FINAL ORDER

      In accordance with the accompanying memorandum opinion, the court finds

its original jurisdiction lacking and REMANDS this case to the Circuit Court of

Jefferson County, Alabama.


      DONE the 26th day of February, 2021.


                                    _________________________________
                                             ABDUL K. KALLON
                                      UNITED STATES DISTRICT JUDGE
